Memorandum: Plaintiff sued the County of Monroe and the Sheriff of Monroe County for false arrest and imprisonment based upon the detention of the plaintiff pursuant to a bench warrant which had been withdrawn prior to plaintiff’s arrest. Special Term erred in denying defendants’ motion for summary judgment. A county is not *1089liable for the acts of its Sheriff or his deputies (see, NY Const, art XIII, § 13 [a]; Stalteri v County of Monroe, 107 AD2d 1071; Wilson v Sponable, 81 AD2d 1, appeal dismissed 54 NY2d 834; cf. Barr v County of Albany, 50 NY2d 247). (Appeal from order of Supreme Court, Monroe County, DiPasquale, J. — summary judgment.) Present — Hancock, Jr., J. P., Callahan, Doerr, Den-man and Green, JJ.